STOCK PURCHASE AGREEMENT BY AND AMONG PLUGINZ, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY, PLUGINZ, INC., PLUGIN STORES, INC., PLANETTRAKS INC. AND PLANETLINK COMMUNICATIONS, INC. Dated as of October 18, 2007 THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of October 18, 2007, by and among (1) Planetlink Communications, Inc., a Georgia corporation (the “Parent”), (2) Planettraks Inc., a Nevada corporation and wholly-owned subsidiary of the Parent (“Purchaser”), (3) Pluginz Inc., a Florida corporation, and Plugin Stores, Inc., a Delaware corporation (together, the “Companies”), and (4) Pluginz, LLC, a California limited liability company (the “Seller”). RECITALS A. The Seller wishes to sell to Purchaser, and Parent wishes for Purchaser to purchase from Seller, all of the capital stock that the Seller owns in each of the Companies (the “Shares’), in accordance with the terms and conditions of this Agreement (the “Stock Purchase”) and, in furtherance thereof, have entered into the Stock Purchase. B. Subject to the terms and conditions of this Agreement, Purchaser will purchase and the Seller will sell all of the issued and outstanding capital stock of each of the Companies in exchange for the consideration set forth herein. C. The Companies and the Seller, on the one hand, and Purchaser, on the other hand, desire to make certain representations, warranties, covenants and other agreements in connection with the Stock Purchase. NOW, THEREFORE, in consideration of the mutual agreements, covenants and other promises set forth herein, the mutual benefits to be gained by the performance thereof, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, the parties hereby agree as follows: ARTICLEI SALE AND PURCHASE 1.1 Sale of Capital Stock.At the Closing and subject to and upon the terms and conditions of this Agreement, Seller will sell, transfer, convey and deliver to Purchaser and Parent will cause Purchaser to purchase and acquire from the Seller, good and valid title to all of the Shares, free and clear of any Encumbrances. 1.2 Purchase Price.In consideration of the sale of Shares pursuant to Section 1.1 hereof, upon the terms and subject to the conditions set forth in this Agreement, Parent shall cause Purchaser to pay the Purchase Price to the Seller. 1.3 Closing.Upon the terms and subject to the conditions of this Agreement, the sale and purchase of the Shares shall take place at a closing (the “Closing”), which will take place as promptly as practicable after the execution and delivery of this Agreement by the parties hereto, unless another time or place is mutually agreed upon in writing by Purchaser and the Seller.In any event the Closing shall take place within ten days of the execution of this Agreement (the “Closing Deadline”).Timing is of the essence with respect to the Closing Deadline.In the event the Closing does not take place by the Closing Deadline, this Agreement shall be rescindable at the option of the party not at fault for failure to close timely (the “Non-breaching Party”).In the event the Non-breaching party does not choose to rescind in conjunction with a failure to close timely, this Agreement shall continue to be binding and fully enforceable by either party.All documents delivered and actions taken at the Closing shall be deemed to have been delivered or taken simultaneously, and no such delivery or action shall be considered effective or complete unless or until all other such deliveries or actions are completed or waived in writing by the party against whom such waiver is sought to be enforced.The date upon which the Closing actually occurs shall be referred to herein as the “Closing Date.” 1.4Closing Deliveries of the Seller and the Companies. Upon the terms and subject to the conditions set forth in this Agreement, at the Closing, the Seller and the Companies shall deliver, or cause to be delivered, to Purchaser the following: (a)stock certificates representing all of the Shares, duly endorsed (or accompanied by duly executed stock powers), for transfer to Purchaser; (b)such other documents, instruments and certificates as are required in connection with the execution and delivery of this Agreement or as may be reasonably requested by Purchaser. 1.5Closing Deliveries of Purchaser and the Parent. Upon the terms and subject to the conditions set forth in this Agreement, at the Closing, Parent and Purchaser shall deliver, or cause to be delivered: (a)the Purchase Price to Seller, including the stock certificate(s) and promissory note, to be delivered not later than one (1) business day prior to the Closing; and (b)such other documents, instruments and certificates as may be reasonably requested by the Seller and the Companies. 1.6
